Citation Nr: 0521580	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1973 to 
May 1976 and subsequent Army National Guard and Reserve 
Service.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Columbia, South Carolina, which denied the above 
claim.

A hearing before the Board in at the RO in Decatur, Georgia 
was scheduled to be held in early July 2005, before a 
Veterans Law Judge of the Board, but the veteran did not 
appear for the hearing.


FINDING OF FACT

Lumbosacral strain was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2002 and April 2003.  The letters fully provided 
notice of elements (1), (2) and (3).  In addition, by virtue 
of the rating decision on appeal and the December 2003 
Statement of the Case ("SOC"), the veteran was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  With 
respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the December 2003 
SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested on two separate 
occasions, in November 2002 and April 2003, that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  In May 
2003, the veteran provided such private treatment records to 
support his claim for service connection for lumbosacral 
strain.  The RO subsequently reviewed the private treatment 
records and issued an SOC in December 2003.

In this case, there is no medical evidence to show a chronic 
back injury or disability during service or for more than ten 
years post-service, nor is there any competent evidence that 
suggests a causal relationship between a current back 
disability and service.  The RO informed the veteran in its 
November 2002 letter and December 2003 SOC that this evidence 
was necessary to substantiate his claim.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard the claim on appeal. Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d).  See 
Duenas v. Principi, 18 Vet. App. 512, 518 (2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for lumbosacral strain.  
He argues that he began experiencing back problems during his 
military service; that he had continuous back problems since 
service and that his current condition is related to the in-
service treatment.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
records; SMRs; his contentions; private treatment records 
from Dr. R. and clinic records from the VA Medical Center 
("VAMC") in Dublin, Georgia.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Evidence which would substantiate a claim of service 
connection includes three essential components:  (1) evidence 
of an injury in military service or a disease that began in 
or was made worse during military service or one which would 
qualify for presumptive service connection; (2) competent 
evidence of a current physical or mental disability; and, (3) 
competent evidence of a relationship between the veteran's 
current disability and the in-service event.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998).  

In addition, certain chronic diseases enumerated in VA 
regulations may be presumed to have been incurred in service 
if they manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Lumbosacral strain is not considered a chronic disease per VA 
regulations.  Id.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 28 C.F.R. 3.303(b) (2004).  

It is upon the third prong of the Rose/Pond inquiry that the 
claim is being denied:  there is no competent evidence of 
record to indicate that the veteran's current back disorder 
was caused or aggravated by any incident of active military 
service.  

Service medical records indicate the veteran was first 
treated for complaints of pain in the low back in June 1975 
as a result of lifting heavy ammunition boxes.  He was 
excused from heavy lifting and exercise for thirty days, 
however, no further treatment was indicated during his active 
duty.  The veteran's separation examination is negative for 
any notations of spine or back problems.  Although the 
veteran reported in his initial October 1975 pre-separation 
physical examination that he had "recurrent back pain,"  
the accompanying report of physical examination indicates 
that his back and spine were "normal."  A further 
separation physical examination dated in May 1976 also 
indicates no spine or other musculoskeletal abnormalities 
upon clinical evaluation.

At the time of his separation from active duty, the veteran's 
PULHES profile was 
was noted to indicate that he was in a "high level of 
fitness" as to his physical capacity and upper extremities:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

Subsequent Army National Guard SMRs were also negative for 
any complaints of low back strain or other back conditions.  
Neither his 1993 National Guard enlistment exam nor a 
subsequent physical examination in 1995 indicate any history 
of low back sprain or other back condition.  Indeed, to the 
extent that the veteran presently contends that any back 
symptoms have been continuous since his discharge from active 
military service, his report is directly belied by medical 
history questionnaires dated in February 1993, March 1993, 
and January 1995, where the veteran denied then having, or 
ever having had "recurrent back pain."  Although a January 
1995 service department physical examination indicated that 
the appellant had a "2" as to his hearing profile of the 
PULHES indicators, (as above), the remainder of the profile 
indicates that the veteran was in a high state of physical 
fitness.  Further, although the veteran complained in July 
1995 of backache, the symptom was attributed to a urinary 
tract infection and the veteran was noted to have not been 
drinking fluids.

The military service medical records are highly probative as 
to the question of continuity of symptoms, as they were 
generated with the specific purpose of medical diagnosis and 
treatment; and ascertaining the veteran's continued physical 
fitness, including his capacity for work involving his back 
strength, inherent in military service.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

Dublin, Georgia VAMC clinic records show that the veteran 
reported for consultation and treatment of "chronic low back 
pain, requesting physical therapy" in October 2002.  He told 
the examining physician that "he has had problems with his 
back for the last fifteen years" but that it was getting 
progressively worse.  He indicated previous treatment for his 
condition by Dr. R., a private chiropractor and submitted 
treatment records from Dr. R. in April 2003.  

The earliest treatment record involving Dr. R., a 
"Confidential Patient Information" form completed by the 
veteran, is dated May 22, 1987 and clearly states "no 
history of back pain or back injury" prior to a May 1987 
injury.  Treatment records from that time indicate the 
veteran had restricted dorso-lumbar motion and was "very 
weak" in the lumbosacral region.  However, by May 25, 1987, 
the reports indicate that veteran had regained full range of 
motion and the last notation is dated May 29, 1987.  Over one 
year later, in a June 1988 "Confidential Patient 
Information" form completed by the veteran, he states his 
first back injury was in 1986 while lifting something heavy 
at work.  An August 1988 Workmen's Compensation Questionnaire 
states that the veteran's injury occurred while he was 
"lifting heavy door of my secretary" in August 1988.  

A review of the records provided by the veteran shows 
treatment with the chiropractor appears sporadic from August 
1989 through July 1991 and then ceases  until October 2002 
shortly before he sought treatment at the VAMC.  

While the veteran alleges that he has had continuous symptoms 
since at least 1975, and he is competent to state that he 
experienced such symptoms as low back pain, as noted above, 
his report is directly belied by his earlier reports to 
military medical examiners.  38 C.F.R. § 3.159(a) (2004).  He 
is therefore not credible in this report, and the Board 
affords his account of continuous symptoms no credibility.  

The record thus described, there remains the requirement that 
an opinion as to medical etiology must be based on competent 
medical evidence.  "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The record is devoid of any such medical opinion providing a 
nexus between the veteran's current disability and his 
service.  .  

The Board finds, by a preponderance of the evidence, that the 
veteran's lumbosacral strain, which first manifested many 
years after service, is not related to event(s) in service.  
In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Entitlement to service connection for lumbosacral strain is 
denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


